DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority was given in the Non-final accidentally, and a corrected Bib Data sheet has been provided in this notice of allowability. The notice of allowability form (PTOL-37) shows the correct foreign priority designation with no foreign priority.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment to the specification filed on 04/21/2020 does not follow Rule 37 CFR 1.121, since the added paragraphed was underlined and should not be. The specification has been amended as follows:

[000.1] This application is the National Phase of PCT International Application No. PCT/KR2019/006021 filed on May 20, 2019, the contents of which are hereby expressly incorporated by reference into the present application.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 13 to include the limitations of claim 17 which was indicated as having allowable subject matter in the Non-Final office action. Claim 13 now includes the limitation of “wherein the front connector further includes: a front connecting body coupled to the main body; and a first guide rib provided on a first side of the front connecting body”. Chen (US-20150349557-A1) does not teach a guide rib.
Clayton (GB 2425294 A) teach a guide rib on the handle and guide ribs on the ground to steer the wheels of a cart, Kato (US 20200127505 A1) teaches guide rails on the ground to steer the wheels of a shopping cart and align charging pads, and Raza (US 20180370554 A1) teaches a guide lug protruding next to the wheel to be received by a rail system for a cart. None of these references teach a front connecting body with a first guide rib connected to a front connector, which is a charging connector. For the reasons listed above claim 13 and its dependent claims have allowable subject matter and are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618